 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ROGELIO MAY RUIZ,                                 No. 2:19-cv-00146-TLN-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    VIJAY BODUKAM, et al.,
15                       Defendants.
16

17          Plaintiff Rogelio May Ruiz (“Plaintiff”), a state prisoner proceeding pro se, brings this

18   civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 16, 2019, the magistrate judge filed findings and recommendations which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 16.) Neither

23   party has filed objections to the Findings and Recommendations.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28   ///
                                                       1
 1              Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3              Accordingly, IT IS HEREBY ORDERED that:

 4              1. The Findings and Recommendations filed October 16, 2019 (ECF No. 16), are adopted

 5   in full;

 6              2. Defendants’ unopposed Motion to Dismiss (ECF No. 15) is GRANTED;

 7              3. Plaintiff’s Complaint (ECF No. 1) is DISMISSED, with leave to amend; and

 8              4. Plaintiff shall file a First Amended Complaint within 30 days of the date of this order.

 9              IT IS SO ORDERED.

10

11   Dated: January 6, 2020

12

13

14                                         Troy L. Nunley
15                                         United States District Judge

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
